        Case 1:18-cv-08003-MKV Document 95 Filed 08/24/20 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
ANTOINETTE RIZZICA,                                                      DATE FILED: 8/24/2020

                          Plaintiff,
                                                              1:18-cv-08003 (MKV)
                   -against-
                                                            ORDER OF DISMISSAL
213-85 CORP.,

                          Defendant.

MARY KAY VYSKOCIL, United States District Judge:

      Per the terms of the Parties’ stipulation [ECF #94], this action is dismissed.

SO ORDERED.

Dated: August 24, 2020
       New York, New York
